Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on May 24, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 2, 5, 16, 19, and 22 are now amended.
Claims 18 and 20 remain canceled.
Claims 1–17, 19, 21, and 22 are pending in the application. 
RESPONSE TO ARGUMENTS
The rejection of claims 1–17, 19, and 21 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn with respect to claims 1–17 and 19, but the rejection stands for claim 21. The Examiner agrees that the amendments remove the new matter from claims 1 and 19 (and thus all claims depending therefrom), rendering the rejection moot as to those claims.
However, the Applicant did not amend claim 21 at all, and therefore, the “amendments made herein” did not render the rejection of claim 21 moot. Accordingly, claim 21 stands rejected under 35 U.S.C. § 112(a) for the same reason given in the last Office Action.
 In addition, the amendment to claims 1 and 19 necessitates a new ground of rejection for claims 1–3, 5–7, 9–17, 19, and 22 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0083154 A1 (“Takeshita”). The Applicant contends that Takeshita is deficient with respect to claim 22, because:
Takeshita displays numbers to differentiate the different regions in the display 56, and displays corresponding numbers in the drop window 60. Even if, assuming arguendo, the circles surrounding the numbers in Takeshita were taken to be geometric shapes, the circles are the same for all regions in the display 56 and drop window 60. Therefore, Takeshita does not disclose or suggest that the geometric shape in the frame has a different shape than a geometric shape displayed within another region of the second display, as claimed.
(Response 10).
The Examiner respectfully disagrees for two reasons.
First, the numbers themselves fall within the scope of “geometric shapes,” because every digit character necessarily consists of its own distinct arrangement of contours and lines. One can see that the symbols of ⑤ and ⑦ are different overall shapes simply by looking at them. Irrespective of whether those two shapes have a circle in common, the digits marked therein are clearly different.
But, more importantly, Takeshita explictly discloses an alternate embodiment in which, “[i]nstead of the numbers, symbols or patterns may be assigned to the divided areas for the sake of identification.” (Final Office Action 5 ¶ 19 (Sep. 22, 2021)) (quoting Takeshita ¶ 81). Thus, even if the Applicant disagrees with the Examiner’s rationale regarding the numbers, the Applicant still has not explained why it believes the claimed invention overcomes the “symbol or pattern” embodiment of Takeshita.
Accordingly, claim 22 stands rejected as anticipated by Takeshita. Though not argued by the Applicant, claim 1 is anticipated by Takeshita for similar reasons. 
In view of the foregoing, and the rejections that follow, the Applicant’s request for a notice of allowance (Response 11) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on August 9, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claim 21 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites two different limitations, both of which are new matter. This rejection will address both new matter elements separately.
I.	NO SUPPORT FOR “GEOMETRIC INDICATORS . . . ALSO DISPLAYED IN THE FIRST DISPLAY IN . . . AREAS CORRESPONDING TO THE FIRST AND SECOND DISPLAYS”
The written description fails to disclose that, in addition to displaying first and second geometric indicators in a predetermined region of the first display, “geometric indicators having the same geometric shapes as the first geometric indicator and the second geometric indicator, respectively, are also displayed in the first display in . . . areas corresponding to the first and second displays” (emphasis added).
When the Applicant first introduced this limitation on December 20, 2021, the Applicant alleged that “[n]on-limiting support for these features may be found at least at Figs. 1 and 10 and the corresponding descriptions in the specification.” (Request for Continued Examination dated December 20, 2021, page 10). However, neither figure provides the support needed for this limitation.
FIG. 1 merely shows a display of one single set of indicators 41a,b, whereas the word “also” in the claim requires at least two sets. FIG. 1 therefore cannot provide support for either of the two claimed alternatives, because it only shows one set of indicators, but the claim uses the term “also” to signal that there are two sets.
FIG. 10 shows a display of two sets of indicators (41a-d and 141a-d), but the second set 141a-d only maps to the claimed “areas corresponding to thumbnails.” The Applicant cannot rely on the other set (41a-d) for the claimed “areas corresponding to the first and second displays,” because then the Applicant would be double-mapping the indicators 41a-d both to the “predetermined region” recited earlier in the claim and to the “areas corresponding to the first and second displays.”
To overcome this ground of rejection, the Applicant would need to amend claims 1, 19, and 21 as follows:
geometric indicators having the same geometric shapes as the first geometric indicator and the second geometric indicator, respectively, are also displayed in the first display in 
In other words, FIG. 10 provides support for displaying an additional set of indicators in “areas corresponding to the thumbnail,” but fails to provide additional support for displaying the additional set of indicators in “areas corresponding to the first and second displays.”
II.	NO SUPPORT FOR A “SECOND GEOMETRIC INDICATOR INDICATING A PORTION OF THE REGION CORRESPONDING TO THE FIRST DISPLAY”
The written description fails to disclose that “the predetermined region of the first display includes . . . a second geometric indicator indicating a portion of the region corresponding to the first display” (emphasis added). 
In prior filings (see amendment dated March 5, 2021 and Request for Continued Examination dated December 20, 2021), the Applicant alleged that support for this language (added by the March 5 amendment) comes from FIG. 1. However, FIG. 1 does not provide any support for “a second geometric indicator indicating a portion of the region corresponding to the first display.” FIG. 1 does not provide support because none of the geometric indicators 41 in the predetermined region (frame 23) in FIG. 1 correspond to the first display 11. Instead, both geometric indicators 41a and 41b correspond to separate regions of the second display 12.
Indeed, there is no figure anywhere in the disclosure that shows a geometric indicator that corresponds to the same display that is currently being operated, as required by the independent claims.
Accordingly, since claim 21 continues to recite new matter, claim 21 stands rejected under 35 U.S.C. § 112(a).
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–3, 5–7, 9–17, 19, and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0083154 A1 (“Takeshita”).
Claim 1
Takeshita discloses an information processing apparatus comprising: 
circuitry configured to: detect a movement of a thumbnail indicating display target information 
A drag and drop processor 52 is configured to detect whether a drag operation (movement) on a key image (the claimed thumbnail) using a right click button 42, and if so, “the drop window display controller 53 displays the drop window 60 in the vicinity of the cursor C on the report display screen 55 as shown in FIG. 5.” Takeshita ¶ 72.
to a predetermined region in a first display, the first display being operable by a user; and 
“When the drop operation is performed, namely, when the right click button 42b is released on the drop window 60 (YES in step S4), the drop position controller 54 detects the divided area of the drop window 60 where the key image has been dropped.” Takeshita ¶ 72. To be clear, the claimed predetermined region corresponds to only one of the divided areas (in this example, divided area no. 5).
calculate a display position of the display target information on a second display that is not operated by the user according to the predetermined region to which the display target information was moved, 
“In response to this, as shown in FIG. 6, the image display controller 51 displays the examination image 21 corresponding to the dropped key image (the key image 58a in FIG. 6) in the drop position (the divided area No. 5 in FIG. 6) on the image display screen 56 (step S5).” Takeshita ¶ 72. Specifically, since the user dropped the image 58a on divided area no. 5 in drop window 60, the corresponding divided area 5 on display 37c now displays image 21 corresponding to dropped image 58a in FIG. 6.
wherein the first display includes a first geometric indicator within the predetermined region of the first display, 
As shown in FIG. 8, the “drop window 61 simply shows the configuration of the divided areas in the image display screens 56, namely, the drop window 61 only displays the numbers assigned to the divided areas in corresponding positions.” Takeshita ¶ 81. The numbers are “geometric indicators” because they each provide a distinct shape that indicates the identity of their respective regions. However, even if those reviewing this rejection disagree, Takeshita further discloses that, “[i]nstead of the numbers, symbols or patterns may be assigned to the divided areas for the sake of identification.” Takeshita ¶ 81. 
and the second display includes a second geometric indicator within a region where the display target information is displayed, the first and second geometric indicators have a same shape, 
“In the above embodiment, each of the image display screens 56 on the displays 37b and 37c is divided into four divided areas as the drop target areas,” Takeshita ¶ 79, and consequently, FIGS. 5 and 8 respectively show that the number, symbol, or pattern assigned to each divided area is mirrored on both displays, such that both the drop window 61 and the corresponding areas on displays 37b and 37c mirror the same symbol. See Takeshita ¶ 65 (confirming that “the drop window 60 is a reduced combined image of the divided areas No. 1 to No. 8 of the two image display screens 56”) and Takeshita FIGS. 5 and 8 (illustrating that the indicators in the drop window 60 (or 61 in FIG. 8) are identical to those displayed on respective display screens 37b and 37c).
and the first display includes a third geometric indicator in a second predetermined region different from the predetermined region, and the second display includes a fourth geometric indicator in another region different from the region where the display target information is displayed, the third geometric indicator having a same shape as the fourth geometric indicator and a different shape than the first and second geometric indicators.
“In this example, the drop window 60 is a reduced combined image of the divided areas No. 1 to No. 8 of the two image display screens 56,” Takeshita ¶ 65, meaning that divided area No. 7 in display screen 55 explicitly mirrors the same divided area No. 7 in display screen 56 (i.e. display 37c). Takeshita further discloses this in its figures. For example, FIG. 5 illustrates a symbol for divided area No. 7 displayed on display 37c, and a corresponding area in the drop window 60 displayed on display 37a. When we view the enlarged drawing of the drop window in FIG. 8, we can see that there is indeed the same symbol in divided area No. 7.
The following table is provided to help summarize the mapping of claim elements to findings from the reference:
Claim 1
Takeshita
first display
display 37a
second display
display 37c
predetermined region
the subdivision of drop window 60 that corresponds to divided area No. 5
first geometric indicator
the number, symbol, or pattern rendered in divided area No. 5 of drop window 60 on display 37a
second geometric indicator
the number, symbol, or pattern rendered in divided area No. 5 of display screen 56 on display 37c
second predetermined region
the subdivision of drop window 60 that corresponds to divided area No. 7
third geometric indicator
the number, symbol, or pattern rendered in divided area No. 7 of drop window 60 on display 37a
fourth geometric indicator
the number, symbol, or pattern rendered in divided area No. 7 of display screen 56 on display 37c

Claim 2
Takeshita discloses the information processing apparatus according to claim 1, 
wherein in a case where the movement of the thumbnail has been detected on a first predetermined region by the circuitry, the circuitry calculates a display position of the display target information on the first display, and in a case where the movement of the thumbnail has been detected on the second predetermined region by the circuitry, the circuitry calculates a display position of the display target information on the second display. 
“The drop window 60 displays reduced divided areas No. 1 to No. 8 of the image display screens 56.” Takeshita ¶ 72. It should be understood that the claimed first and second predetermined regions correspond to respective first and second divided areas of Takeshita’s drop window 60. “When the drop operation is performed, namely, when the right click button 42b is released on the drop window 60 (YES in step S4), the drop position controller 54 detects the divided area of the drop window 60 where the key image has been dropped. In response to this, as shown in FIG. 6, the image display controller 51 displays the examination image 21 corresponding to the dropped key image (the key image 58a in FIG. 6) in the drop position (the divided area No. 5 in FIG. 6) on the image display screen 56 (step S5).” Takeshita ¶ 72.
Claim 3
Takeshita discloses the information processing apparatus according to claim 2, 
wherein the circuitry detects the movement of the thumbnail according to a contact operation relative to the first display by using a pointing device. 
Instead of a mouse, “a touch sensitive pad can be used as long as it has a pointer for moving a cursor and a button for selecting and releasing an object.” Takeshita ¶ 87.
Claim 5
Takeshita discloses the information processing apparatus according to claim 2, 
wherein the circuitry is further configured to control the first display to display a frame surrounding the second predetermined region. 
The drop window 61 is a window, and as such, there is a frame surrounding all of the regions therein (and therefore surrounds the second predetermined region). See Takeshita FIG. 8.
Claim 6
Takeshita discloses the information processing apparatus according to claim 5, 
wherein the circuitry detects a movement of the thumbnail made by dragging and dropping. 
“When the drop operation is performed, namely, when the right click button 42b is released on the drop window 60 (YES in step S4), the drop position controller 54 detects the divided area of the drop window 60 where the key image has been dropped.” Takeshita ¶ 72.
Claim 7
Takeshita discloses the information processing apparatus according to claim 6, 
wherein in a case where the circuitry has detected start of dragging, the circuitry displays the frame, 
“In the above embodiment, the drop window 60 is displayed as a pop-up window in response to the start of the drag operation.” Takeshita ¶ 78.
and in a case where the circuitry has detected dropping, the circuitry prohibits the display of the frame. 
In response to S4 resolving “YES” (i.e., “when the right click button 42b is released on the drop window 60”), both steps S5 and S6 are performed, whereby “the image display controller 51 displays the examination image 21,” and “drop window 60 is hidden (step S6) when the examination image 21 is displayed,” both as a consequence of detecting the drop at step S4. Takeshita ¶ 72.
Claim 9
Takeshita discloses the information processing apparatus according to claim 5, 
wherein the circuitry arranges the second predetermined region on the first display. 
“When it is the drag operation using the right click button 42b (YES in the step S2), the drop window display controller 53 displays the drop window 60 in the vicinity of the cursor C on the report display screen 55 as shown in FIG. 5 (step S3). The drop window 60 displays reduced divided areas No. 1 to No. 8 of the image display screens 56.” Takeshita ¶ 72 (emphasis added).
Claim 10
Takeshita discloses the information processing apparatus according to claim 9, 
wherein the circuitry arranges the second predetermined region according to physical arrangement of the second display. 
“Each of the two image display screens 56 is divided into four divided areas to arrange and display four images. The displays 37b and 37c altogether are divided into eight divided areas. Numbers one to eight are assigned to the divided areas respectively for identification . . . . In the divided areas No. 1 to No. 8, the examination images 21 corresponding to the key images drag-and-dropped from the report display screen 55 are displayed in a large size.” Takeshita ¶ 58.
Claim 11
Takeshita discloses the information processing apparatus according to claim 9, 
wherein the circuitry controls display of a list of the thumbnails, 
As shown in FIG. 5, report display screen 55 displays a list of “examination images 21 related to the findings described in the boxes 57a and 57b . . . as key images 58a and 58b.” Takeshita ¶ 57.
and arranges the second predetermined region about the arrangement of the thumbnail selected from the list. 
“In the indirect drag and drop operation, as described above, the drop window 60 representing the drop target areas is displayed in the vicinity of the cursor C when the drag and drop operation of an object such as the key image is performed.” Takeshita ¶ 75. But, recall that “[t]o drag the key image, the cursor C is placed on the key image with the operation of the mouse 42.” Takeshita ¶ 71. Thus, the vicinity of the cursor C (where the drop window 60 is displayed) includes the key image that was selected.
Claim 12 
Takeshita discloses the information processing apparatus according to claim 9, 
wherein the circuitry displays the second predetermined region as an icon according to a number of second displays. 
“The drop window 60 displays reduced divided areas No. 1 to No. 8 of the image display screens 56.” Takeshita ¶ 72.
Claim 13 
Takeshita discloses the information processing apparatus according to claim 12, 
wherein in a case where proximity of the thumbnail has been detected about the icon by the circuitry, the circuitry displays a frame at a position surrounding the second predetermined region. 
“To drag the key image, the cursor C is placed on the key image with the operation of the mouse 42,” Takeshita ¶ 71, and, consequently, “the drop window display controller 53 displays the drop window 60 in the vicinity of the cursor C on the report display screen 55 as shown in FIG. 5 (step S3).” Takeshita ¶ 72.
Claim 14
Takeshita discloses the information processing apparatus according to claim 5, 
wherein the circuitry controls display of the list of the thumbnails, 
As shown in FIG. 5, report display screen 55 displays a list of “examination images 21 related to the findings described in the boxes 57a and 57b . . . as key images 58a and 58b.” Takeshita ¶ 57.
and displays a mark displayed on the second display where display target information is displayed at least one of on the second predetermined region corresponding to the second display or in vicinity of the thumbnail in the list indicating the display target information. 
“It should be noted that during the drag operation, the key image being dragged is indicated by a mark M, and this mark M is attached to the cursor C.” Takeshita ¶ 62. Notably, as shown in FIG. 5, “the image display controller 51 displays a pseudo cursor D,” together with a corresponding mark M, “on the image display screen 56 that is the drop target area or active area.” Takeshita ¶ 66.
Claim 15
Takeshita discloses the information processing apparatus according to claim 5, 
wherein the display target information includes content or a content control application. 
“The key images 58a and 58b are reduced images of the examination images 21,” i.e., content. Takeshita ¶ 57. Alternatively, since the key images 58a and 58b are output via execution of a software application, displaying them also falls within the scope of the claimed “content control application.” See, e.g., Takeshita ¶¶ 44, 86 (“the drag and drop control method of the present invention is performed using an application program”).
Claim 16
Takeshita discloses the information processing apparatus according to claim 15, 
wherein in a case where the display target information is the content control application, the circuitry controls the first display to display a screen of the content control application. 
“The image display controller 51 generates image display screens 56 used for observing the examination images 21, and outputs the generated image display screens 56 to the displays 37a and 37c respectively.” Takeshita ¶ 56.
Claim 22
Takeshita discloses an information processing apparatus comprising: 
circuitry configured to detect a movement of a thumbnail indicating display target information to a predetermined region 
A drag and drop processor 52 is configured to detect a drag operation (movement) on a key image (the claimed thumbnail) using a right click button 42. Takeshita ¶ 72. 
in a first display on the first display to be operated; 
As shown in FIG. 5, the drag operation occurs within a first display screen 55, i.e., the claimed “first display to be operated.” Takeshita ¶ 58.
control the first display to display a frame corresponding to a region of a second display in a first predetermined region on the first display, in a case where dragging of the thumbnail is detected as having been started, 
“When it is the drag operation using the right click button 42b (YES in the step S2), the drop window display controller 53 displays the drop window 60 in the vicinity of the cursor C on the report display screen 55 as shown in FIG. 5 (step S3).” Takeshita ¶ 72.
wherein the second display is not operated according to the predetermined region where the movement has been detected by the circuitry in a case that a movement to a second predetermined region on the first display is detected, 
“The drop window 60 displays,” on display screen 55, “reduced divided areas No. 1 to No. 8 of the image display screens 56.” Takeshita ¶ 72. In other words, image display screen(s) 56 is/are a second display that “is not operated according to the predetermined region where the movement has been detected,” because those second monitors are not the monitor 55 where the cursor C is being moved. See Takeshita FIG. 5.
wherein the frame is switched from a display state to a non-display state in a case where dragging is detected as completed,
“In response to this, as shown in FIG. 6, the image display controller 51 displays the examination image 21 corresponding to the dropped key image (the key image 58a in FIG. 6) in the drop position (the divided area No. 5 in FIG. 6) on the image display screen 56 (step S5). The drop window 60 is hidden (step S6) when the examination image 21 is displayed.” Takeshita ¶ 72 (emphasis added); see also FIG. 6 (illustrating that the drop window 60 is hidden after the drag operation from FIG. 5 ends).
wherein the frame has a geometric shape displayed therein, the geometric shape displayed in the frame corresponding to a geometric shape displayed in the region of the second display, and the geometric shape displayed in the frame has a different shape than a geometric shape displayed within another region of the second display.
As shown in FIG. 8, the “drop window 61 simply shows the configuration of the divided areas in the image display screens 56, namely, the drop window 61 only displays the numbers assigned to the divided areas in corresponding positions.” Takeshita ¶ 81. Numbers fall within the scope of geometric shapes, but even if they didn’t, Takeshita further discloses that, “[i]nstead of the numbers, symbols or patterns may be assigned to the divided areas for the sake of identification. For example, the images displayed in the divided areas can be reduced to icons, and such icons can be assigned to the divided areas.” Takeshita ¶ 81. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	TAKESHITA AND KIM TEACH CLAIM 4.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Takeshita as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0019910 A1 (“Kim”).
Claim 4
Takeshita teaches the information processing apparatus according to claim 2, but does not explicitly disclose whether or not the circuitry detects the movement of the thumbnail according to a non-contact operation by using a non-contact type pointing device.
Kim, however, teaches an information processing apparatus that is analogous to both Kimura’s apparatus and to the claimed invention, in that all three concern moving an icon or thumbnail from one screen to another. Moreover, Kim further teaches:
the circuitry detects the movement of the thumbnail according to a non-contact operation by using a non-contact type pointing device.
Kim teaches a terminal 100 that is programmed with a method of moving an icon or thumbnail from one home screen to another home screen, as shown in FIG. 3. In order to perform the method, “[a]t step 210, the terminal 100 determines whether or not a touch input is detected,” Kim ¶ 72, but note that here, “the term touch is broad as detecting relatively-close contact by a finger or detectable stylus that can be detected by a proximity sensor.” Kim ¶ 73. Then, with the object selected, “at step 230 the terminal 100 determines whether a gesture input is detected” in order to switch the current screen. Kim ¶ 79. “The terminal 100 can detect gesture input direction, speed, shape, and distance from the terminal 100. According to one particular implementation, the terminal 100 can detect an approach input . . . instead of the gesture input.” Kim ¶ 79.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Takeshita’s mouse with Kim’s proximity sensor 113, thereby improving the overall user experience with Takeshita’s apparatus in the same way that Kim’s proximity sensor 113 improves Kim’s terminal 100. One would have been motivated to reuse Kim’s proximity sensor 113 with Kimura’s apparatus because the proximity sensor “can reduce the need to type out commands on relatively small display screen and quickly have commonly requested commands performed by the gesture input.” Kim ¶ 5.
II.	TAKESHITA AND CONRAD TEACH CLAIM 8.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Takeshita as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2002/0175947 A1 (“Conrad”).
Claim 8
Takeshita teaches the information processing apparatus according to claim 5, 
wherein in a case where the movement of the thumbnail has been detected on a second predetermined region by the circuitry, the circuitry displays the frame, 
“In the above embodiment, the drop window 60 is displayed as a pop-up window in response to the start of the drag operation.” Takeshita ¶ 78.
and in a case where 
In response to S4 resolving “YES” (i.e., “when the right click button 42b is released on the drop window 60”), both steps S5 and S6 are performed, whereby “the image display controller 51 displays the examination image 21,” and “drop window 60 is hidden (step S6) when the examination image 21 is displayed,” both as a consequence of detecting the drop at step S4. Takeshita ¶ 72.
Takeshita does not explicitly disclose what happens when the movement of the thumbnail has been detected outside the second predetermined region.
Conrad, however, teaches an apparatus wherein:
in a case where the movement of the thumbnail has been detected on a second predetermined region by the circuitry, the circuitry displays the frame, 
As shown in FIGS. 8B and 8C, a drag operation “continues along path 54 over identifier 55 within the temporary window 52. By pausing over the identifier 55, a temporary window 56, as shown in FIG. 8C, is opened, centered over the identifier 55.” Conrad ¶ 53.
and in a case where the movement of the thumbnail has been detected outside the second predetermined region by the circuitry, the circuitry prohibits the display of the frame. 
“FIG. 9A corresponds closely to FIG. 8C. However, in this instance, the user executes a drag operation along the path 60 which crosses the boundary of the temporary window 56 back into temporary window 52. When the boundary of temporary window 56 is crossed, the temporary window 56 is removed from the screen.” Conrad ¶ 55.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Takeshita’s drop window 60 by copying Conrad’s spring-loaded enclosure GUI mechanism for use with Takeshita’s drop window, thereby removing a temporary window in a case where the movement of the thumbnail has been detected outside the second predetermined region. One would have been motivated to combine Conrad with Takeshita because “it is desirable to provide easy access to such windows during the middle of a drag operation,” Conrad ¶ 7, while also avoiding the problem of clutter on the desktop. See Conrad ¶ 6.
			OTHER PERTINENT ART
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: U.S. Patent Application Publication No. 2007/0041056 A1 is the U.S. counterpart of the Japanese foreign patent document listed as Cite No. 1 on the August 9, 2022 Information Disclosure Statement. 
CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov and personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176